Title: Friday 20th 1781.
From: Adams, John Quincy
To: 


       This morning we set off from Hunfeld at about 5 o’clock for Gotha where we arriv’d at about 9 o’clock P.M. It is about 66 Miles. The 2 first Posts to Vaach Vacha and to Bercka we had very bad roads but the rest was pretty good; Vaach belongs to the Prince of Hesse-Cassel, and Bercka is the first town in Saxony. Here we saw a new Married couple going about the streets with some musicians before them and I suppose half the village following them. They were dress’d in black and the bride had some large gold lace round her head. We were told that this is the third day they have been about so, and that it is generally done for a week after marriage. This they say is the custom throughout Saxony, in the villages. After Bercka hardly a spot of ground was uncultivated, and at that we had an exceeding fine view. We lodge out of the city, at the sign of the Negroe.
      